Citation Nr: 0513101	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-06 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for pilonidal 
cystectomy scar.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for residuals of broken 
arches of the feet.

4.  Entitlement to service connection for nerve damage due to 
spinal block, claimed as secondary to the low back 
disability.

5.  Entitlement to service connection for bilateral leg 
disability, claimed as secondary to the low back disability.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran appeared and gave testimony before the 
undersigned acting Veterans Law Judge sitting at the RO in 
April 2004.  A transcript of that hearing is of record.

By virtue of this decision, the claim for service connection 
for residuals of broken arches of the feet is denied.  The 
remaining issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran is not shown to have manifested broken arches of 
the feet during service, nor is it shown that he suffers from 
the residuals of broken arches. 


CONCLUSION OF LAW

The veteran is not shown to suffer from residuals of broken 
arches due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminated the well-
grounded requirement and modified VA's duties to notify and 
assist claimants; however, this law also provides that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. § § 3.159(a)-(c) (2004).  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letters dated in September 2001 and July 2003, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  The letter gave notice of what evidence the 
veteran needed to submit and what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The required VCAA 
notice was provided by the RO in the September 2001 letter.

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.

In the above referenced letters, the RO essentially asked the 
veteran him to provide any evidence he had in his possession 
pertaining to his claim.  He was specifically informed of the 
evidence he needed to submit, and it was requested that he 
provide enough information about records to support his claim 
so that the RO could request them from the person or agency 
who has them.  

Regarding the duty to assist, the Board notes that VA has 
obtained all known (relevant) treatment records.  There are 
no other identified outstanding records that could be 
relevant to the veteran's appeal for service connection for 
the residuals of broken arches of the feet.  Thus, on 
appellate review, the Board sees no areas in which further 
development is needed.  In any event, in this case, as will 
be discussed below, any further assistance is not required as 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim of service connection broken 
arches of the feet. 
  
In sum, the Board finds that the veteran has been provided 
with the required notice and that all indicated development 
has been completed.  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist him 
in the development of the claim.  Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 
(2000).  




Pertinent Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998) (holding that a showing of current 
disability was required for a grant of service connection).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.   


Analysis

The veteran asserts that he developed broken arches of his 
feet while in service.  At his April 2004 hearing, he 
testified that he was issued braces in service and that he 
wore them for six months.

However, a careful review of the service medical records 
shows that they are negative for any complaints or findings 
of foot problems.  At his separation examination, the veteran 
did not report having any foot trouble, and the clinical 
evaluation of his feet was normal.  

During the hearing the veteran testified that he has had 
treatment on and off through the years for foot problems and 
that the VA has issued him special shoes.  He has not, 
however, submitted or identified any medical evidence showing 
a current disability manifested by broken arches.  

In the absence of competent evidence of a foot disability due 
to service, the Board concludes that preponderance of the 
evidence is against the claim.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule does not apply, and service connection for broken 
arches of the feet must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Board points out that there is otherwise no further 
development required with respect to this claim because no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103(a)(2) 
(West 2002).  




ORDER

Service connection for broken arches of the feet is denied.



REMAND

At his April 2004 hearing, the veteran reported that he had 
received treatment for his service-connected pilonidal 
cystectomy scar by Dr. Weaver in Gentry, Arkansas.  VA has an 
obligation to seek relevant treatment records adequately 
identified by the veteran.  38 U.S.C.A. § 5103A(b) (West 
2002).

In regards to the claim of entitlement to service connection 
for a low back disability, M. A. Asim, M.D., reported in a 
May 2004 statement that he had been treating the veteran for 
his medical illnesses, including chronic low back pain that 
has been a problem since 1963.  Dr. Asim opined that it is as 
likely as not that the veteran's current back problem is 
related to injury and treatment in service.  Records of the 
veteran's treatment by Dr. Asim are not part of the claims 
folder.  VA has an obligation to seek records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet App 
204 (1994); see also 38 U.S.C.A. § 5103A(b) (West 2002). 

Finally, the Board is of the opinion that a VA examination 
should be accomplished in order to determine if the veteran 
has a low back disability that was incurred in service.  

The issues of entitlement to service connection for nerve 
damage due to spinal block, and service connection for 
bilateral leg disorder are contingent upon the outcome of the 
claim of entitlement to service connection for a low back 
disability.  For this reason, the Board finds these issues to 
be "inextricably intertwined".  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  The Court of Appeals for Veterans 
Claims (Court) has held that the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation.  See generally 
Parker v. Brown, 7 Vet. App. 116 (1994).

Accordingly, this case is REMANDED for the following actions:

1.  The AMC or RO should take the 
necessary steps to obtain all records of 
the veteran's treatment from Dr. Weaver 
in Gentry, Arkansas.

2  The AMC should take the necessary 
steps to obtain all records of the 
veteran's treatment by M. A. Asim, M.D., 
for a low back disability. 

3.  The veteran should be afforded an 
orthopedic VA examination to determine 
whether he has a low back disability 
related to his military service.  The 
claims folder should be reviewed prior to 
the examination, and all indicated 
studies should be performed.  The 
examiner should be asked to express an 
opinion as to whether it is at least as 
likely as not that the veteran's low back 
disability was incurred in, or is 
otherwise related to, service.  

4.  Thereafter, the AMC should 
readjudicate all claims on appeal, 
including the claims for nerve damage due 
to spinal block and a bilateral leg 
disorder, and if they are not fully 
granted, issue a supplemental statement 
of the case.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. A. Markey
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


